DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2020 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-6, 9-11, 14-22 are allowed for the below reasons.

  	In regards to claim 1, the prior art of reference does not disclose singly or in combination to render a system to obtain, from the measurement receiver, a subset of signal levels from the plurality of signal levels, wherein the subset of signal levels corresponds to a the subset of signals, generate coverage contour data describing signal coverage throughout the at least one coverage zone, wherein the coverage contour data is generated based on the subset of signal levels, determine at least one modification to at least one remote unit of the distributed antenna system based on the coverage contour data, generate control information specifying the at least one modification, wherein the control information comprises at least one control signal and modify at least one of an antenna orientation and a beamforming 
  	In regards to claim 14, the prior art of reference does not disclose singly or in combination to render a system to obtain, from the measurement receiver, a subset of signal levels from the plurality of signal levels, wherein the subset of signal levels corresponds to a the subset of signals, generate coverage contour data describing signal coverage throughout the at least one coverage zone, wherein the coverage contour data is generated based on the subset of signal levels, determine at least one modification to at least one remote unit of the distributed antenna system based on the coverage contour data, generate control information specifying the at least one modification, wherein the control information comprises at least one control signal and modify at least one of an antenna orientation and a beamforming pattern of the at least one remote unit by causing the at least one control signal to be transmitted to the at least one remote unit.
  	In regards to claim 15, the prior art of reference does not disclose singly or in combination to render a method to obtain, from the measurement receiver, a subset of signal levels from the plurality of signal levels, wherein the subset of signal levels .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643